DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 recites the limitation “The sealing block assembly according to claim 1”.  There is insufficient antecedent basis for this limitation in the claim because “a sealing block assembly” has not been recited in claim 1 in which claim 14 depends on. For purposes of compact prosecution, the examiner assumes that claim 14 recites the sealing block as recited in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (JP 2014/032924 A). Hereinafter referred to as Saito.
Regarding claim 1, Saito discloses a sealing block for sealing a pouch-shaped secondary battery (“The film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block” [0017]), the sealing block comprising:
a main body unit for sealing at least a part of an outer edge of a battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]) by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in Fig. 6b, which is copied and explicitly pointed out below), wherein
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b below),
wherein the curved structure of the wrinkle prevention unit corresponds to only one rounded corner formed at an intersection of two side surfaces of an electrode assembly reception unit of the battery case (copy of Fig. 6b below in comparison to Fig. 4a where the shape of heater block 16 corresponds to the corner of battery element 4) and is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]).

    PNG
    media_image1.png
    869
    689
    media_image1.png
    Greyscale

Regarding claim 2, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the main body unit is formed in a shape of a square pillar comprising a rectangular side surface (“straight line portion 16a having substantially the same length as the side side 3b” [0040] where side 3b in Fig. 4 is rectangular, and “heater block” [0040], emphasis mine, is inherent of a pillar shape and the square cross-section is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration [is] … significant” MPEP 2144.04(IV)B).
Regarding claim 3, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the extension portion protrudes from the main body unit so as to extend to the rounded corner of the electrode assembly reception unit (see the extension portion explicitly pointed out in copy of Fig. 6b above).
Regarding claim 5, Saito discloses a sealing block assembly (Fig. 6, comprising of 15 and plurality of 16, “first heater block 15” and “second heater block 16” [0040]) comprising:
a first sealing block according to claim 1 (as set forth in claim 1 above and any one of the 16 in Fig. 6b), the main body unit of which is located on an outer edge of a battery case from which an electrode terminal protrudes (“second heater block 16 is a terminal from a straight line portion 16a having substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]), and
a second sealing block according to claim 1 (as set forth in claim 1 above and the other one of the 16 in Fig. 6b), the main body unit of which is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (“second heater block 16 is a terminal from a straight line portion 16a having substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]),
wherein the first sealing block and the second sealing block are formed so as to be symmetrical with each other (apparent in Fig. 6b).
Regarding claim 6, Saito discloses all the limitations for the sealing block assembly as set forth in claim 5 above, and further comprising a third sealing block (“first heater block 15” [0040]) for connecting the first sealing block and the second sealing block to each other (“when heated by the first heater block 15, a wide range from the position between the positive electrode terminal5a and the negative electrode terminal 6a on the peripheral edge of the terminal side 3a to the position close to the battery element 4 by the protruding portion 15b. To heat. Further, when heated by the second heater block 16, a wide range from the corner portion 12 where the terminal side 3a and the side side 3b intersect to the position close to the corner portion of the battery element 4 is heated. As a result, the portion 11 between the positive electrode terminal 5a and the negative electrode terminal 6a and the inner portion 13 of the corner portion 12 are also sufficiently heated” [0041] where Fig. 7 shows that this sequential heating of exterior material 3 disclosed in [0041] implies a connection of 15 to the pair of 16 due to geometrical design of the distinct heating blocks).
Regarding claim 7, Saito discloses all the limitations for the sealing block assembly as set forth in claim 6 above, and wherein the third sealing block is removably coupled to the first sealing block and the second sealing block (Fig. 6 where 15 and 16 are distinct parts separate from each other).
Regarding claim 12, Saito discloses all the limitations for the sealing block as set forth in claim 6 above, and wherein the first sealing block is connected to a first end of the third sealing block and the second sealing block is connected to a second end of the third sealing block (represented in Fig. 7a and 7b combined where one end of 15a is adjacent to one of the pair of 16).
Regarding claim 13, Saito discloses all the limitations for the sealing block as set forth in claim 6 above, and wherein the third sealing block is fixedly coupled to the first sealing block and the second sealing block (“The highly flat portion located on the outermost peripheral edge portion is a heat-welded portion 10a in which the laminated films 2 are firmly heat-welded to each other without a gap, which is heated by directly contacting the heater blocks 8 and 9” [0019]).
Regarding claim 14, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the sealing block is a single monolithic piece (Fig. 6b where each 16 is represented as one heating block).
Regarding claim 16, Saito discloses all the limitations for the sealing block assembly as set forth in claim 5 above, and 
wherein the curved structure of the wrinkle prevention unit of the first sealing block corresponds to only one rounded corner formed at an intersection of two side surfaces of the electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of a heater block 16 corresponds to a distinct corner of battery element 4), and
wherein the curved structure of the wrinkle prevention unit of the second sealing block corresponds to only one other rounded corner formed at an intersection of two side surfaces of the electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of the other heater block 16 corresponds to another corner of battery element 4 distinct from the one cited in the prior limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (JP 2014/032924 A) as applied to claim 1 above, and further in view of Yageta et al (US 2006/0210872 A1). Hereinafter referred to as Yageta.
Regarding claim 4, Saito discloses all the limitations for the sealing block as set forth in claim 1 above, and wherein the wrinkle prevention unit is located at one of corners of opposite ends (Fig. 7b where one 16 is located at one corner of the battery) of an outer edge of the electrode assembly reception unit (see copy of Fig. 7b below).
Saito does not disclose wherein the outer edge of the electrode assembly reception unit is through which gas is charged.

    PNG
    media_image2.png
    674
    712
    media_image2.png
    Greyscale

However, Yageta discloses a sealing block for sealing a pouch-shaped secondary battery (“sealing heads 23 are applied to casing films 11” [0043] in which the casing films 11 are components of a “film covered battery 10” [0031]) and an outer edge of the secondary battery includes corners. Yageta teaches wherein the outer edge of the electrode assembly reception unit is through which gas is charged (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag” [0039], which in other words discloses that after or when the sealing head 23 is used, one side is left open at atmospheric pressure and, therefore, gases), and that this configuration allows an electrolytic solution to be poured into the pouch-shaped secondary battery through the outer edge of the reception unit and be thermally sealed by a vacuum sealing machine to cause the exterior film and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), improving the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the electrode assembly reception unit of the pouch-shaped secondary battery of Saito in view of Yageta wherein its outer edge is through which gas is charged in order to achieve a means for pouring in an electrolytic solution in which the secondary battery can be further sealed by a vacuum sealing machine that improves the space efficiency of the secondary battery, resulting in close contact of its exterior film and electrode assembly.

Regarding claim 8, Saito discloses a pouch-shaped battery case (“film exterior battery 1 has a bag-shaped exterior material 3 formed by bending one long laminated film 2” [0015]) manufactured using a sealing block for sealing the pouch-shaped secondary battery (“film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block for the terminal side 3a and a heater block 3b for the side side” [0017]), the sealing block comprising:
a main body unit for sealing at least a part of an outer edge of the battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]) by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in Fig. 6b, which is copied and explicitly pointed out above), wherein
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b above),
wherein the curved structure of the wrinkle prevention unit corresponds to only one rounded corner formed at an intersection of two side surfaces of an electrode assembly reception unit of the battery case (copy of Fig. 6b above in comparison to Fig. 4a where the shape of heater block 16 corresponds to the corner of battery element 4) and is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]);
wherein;
at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (“exterior material 3 formed by bending one long laminated film 2, and a battery element 4 housed inside the exterior material 3” [0015]),
a non-sealed portion is formed at one-side outer edge of the electrode assembly reception unit (the outer edge in copy of Fig. 7b above), the non-sealed portion adjacent the boundary of the rounded corner of the electrode assembly reception unit adjacent to which the curved structure of the wrinkle prevention unit is configured to be located (the outer edge shown in copy of Fig. 7b above is adjacent to the curved structure of heater block 16), and
sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit (the curved structure pointed out in copy of Fig. 6b above has a radius of curvature that corresponds to a corner of battery element 4 as shown in Fig. 7b), are formed at opposite ends of the one-side outer edge of the electrode assembly reception unit at which the non-sealed portion is formed (copy of Fig. 7b above also shows that the heater block 16 are disposed on opposite ends of the outer edge).
Saito does not disclose wherein the non-sealed portion is for gas discharge.
However, Yageta discloses a pouch-shaped battery case (“casing films 11” [0031]) manufactured using a sealing block (“sealing heads 23 are applied to casing films 11” [0043]) wherein at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (pair of 11 in Fig. 2 including a “cup area 11a” [0035]) and sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit. Yageta teaches wherein the non-sealed portion is for gas discharge (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag. Subsequently, the remaining one side is thermally sealed in a reduced pressure atmosphere to seal cell element 13. For sealing cell element 13 in the reduced pressure atmosphere, a vacuum sealing machine can be used, which has a vacuum chamber that is provided therein with a thermal sealing device.” [0039]). Yageta further teaches that the gas discharge allows the battery case and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), which improves the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the non-sealed portion of the pouch-shaped battery case of Saito in view of Yageta wherein the non-sealed portion is for gas discharge in order to achieve close contact between the battery case and the electrode assembly that improves the space efficiency of the battery case.
Regarding claim 9, modified Saito discloses all the limitations for the pouch-shaped battery case as set forth in claim 8 above, and wherein each of the sealed portions is formed so as to be adjacent to a boundary of the corner of the outer edge of the electrode assembly reception unit (Fig. 7b where each 16 is adjacent to a corner of battery element 4).

Regarding claim 17, Saito discloses a pouch-shaped battery case (“film exterior battery 1 has a bag-shaped exterior material 3 formed by bending one long laminated film 2” [0015]) manufactured using a sealing block for sealing the pouch-shaped secondary battery (“film exterior battery 1 of the present invention is manufactured by individually heat welding using a heater block for the terminal side 3a and a heater block 3b for the side side” [0017]), the sealing block comprising:
first and second sealing blocks formed so as to be symmetrical with each other (16 in Figs. 6 and 7 where the pair of 16 is symmetrical to one another), each of the first and second sealing blocks comprising:
a main body unit for sealing at least a part of the battery case by applying heat and/or pressure thereto (“to heat the laminated film 2, and the contact portion is heat-welded” [0028]), wherein the main body unit of the first sealing block is located on an outer edge of the battery case from which an electrode terminal protrudes (16a Fig. 6B, “straight line portion 16a” [0040], which is a component of “second heater block 16” and has “substantially the same length as the side side 3b and a corner portion 12 where the terminal side 3a and the side side 3b intersect” [0040]), and the main body unit of the second sealing block is located on an outer edge of the battery case parallel to the outer edge of the battery case from which the electrode terminal protrudes (“substantially the same length as the side side 3b” [0040]); and
a wrinkle prevention unit coupled perpendicularly to one surface of the main body unit (16b Fig. 6B, “extension portion 16b” [0040]), the wrinkle prevention unit comprising a curved structure (the curved edge formed by the perpendicular arrangement of 16a and 16b in copy of Fig. 6b above) that corresponds to a rounded corner of an electrode reception unit of the battery case (Fig. 7b where each 16 is adjacent to a distinct corner of battery element 4), wherein
the wrinkle prevention unit further comprises an extension portion for connecting the curved structure of the wrinkle prevention unit to the main body unit (copy of Fig. 6b above),
wherein the curved structure of the wrinkle prevention unit is configured to be located adjacent to a boundary of the rounded corner of the electrode assembly reception unit (“the position close to the corner portion of the battery element 4 is heated” [0041]) whereby the curved structure minimizes the formation of wrinkles at the rounded corner of the electrode assembly reception unit (“little possibility that cracks, damage, or insulation failure of the laminated film 2 will occur” [0041]);
wherein:
at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (Fig. 1 shows that the upper and lower cases of exterior film 3 make up the reception unit for battery element 4),
a non-sealed portion is formed at one-side outer edge of the electrode assembly reception unit (the outer edge in copy of Fig. 7b above), the non-sealed portion between the boundaries of the rounded corners of the electrode assembly reception unit adjacent to which the curved structures of the wrinkle prevention units of the first and second sealing blocks are configured to be located (the outer edge shown in copy of Fig. 7b above is adjacent to the curved structure of each heater block 16), and
sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit (“second heater block 16, a wide range from the corner portion 12 where the terminal side 3a and the side side 3b intersect to the position close to the corner portion of the battery element 4 is heated … and heat welded” [0041]), are formed at opposite ends of the one-side outer edge of the electrode assembly reception unit at which the non-sealed portion is formed (copy of Fig. 7b above also shows that the heater block 16 are disposed on opposite ends of the outer edge)..
Saito does not disclose wherein the non-sealed portion is for gas discharge.
However, Yageta discloses a pouch-shaped battery case (“casing films 11” [0031]) manufactured using a sealing block (“sealing heads 23 are applied to casing films 11” [0043]) wherein at least one of an upper case and a lower case constituting the pouch-shaped battery case is provided with the electrode assembly reception unit (pair of 11 in Fig. 2 including a “cup area 11a” [0035]) and sealed portions, each of which has a radius of curvature corresponding to a radius of curvature of a corner of the one-side outer edge of the electrode assembly reception unit. Yageta teaches wherein the non-sealed portion is for gas discharge (“casing films 11 are thermally sealed except for one side to make the shape of a bag which has an internal space for receiving cell element 13, and an electrolytic solution is poured into the bag. Subsequently, the remaining one side is thermally sealed in a reduced pressure atmosphere to seal cell element 13. For sealing cell element 13 in the reduced pressure atmosphere, a vacuum sealing machine can be used, which has a vacuum chamber that is provided therein with a thermal sealing device.” [0039]). Yageta further teaches that the gas discharge allows the battery case and the electrode assembly of the secondary battery to be in close contact with each other ([0039]), which improves the battery’s space efficiency ([0044]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the non-sealed portion of the pouch-shaped battery case of Saito in view of Yageta wherein the non-sealed portion is for gas discharge in order to achieve close contact between the battery case and the electrode assembly that improves the space efficiency of the battery case.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721